I can not agree to that part of the opinion recognizing the action of the court admitting the testimony of the witness Conley, who was introduced by the State. Over the objections of appellant, the State proved by said witness that during the *Page 617 
months of July and August, 1898, and during the time defendant had blackberry cordial for sale, he (witness) frequently saw drunken men about the defendant's place of business; that, perhaps, it was more common to see them about Phillips' livery stable, but he had frequently seen drunken parties about town, and part of them about defendant's place of business. Appellant objected to this testimony on the ground that it was irrelevant, and did not tend to prove any issue in the case; that the evidence established the fact that the article sold was a bottle of Hughes' blackberry cordial, and the only issue was whether the cordial was an intoxicating liquor or not. I believe that this testimony should have been excluded. On this subject we are referred to Black on Intoxicating Liquors, which cites some Massachusetts cases. The doctrine announced by the text is to the effect that where the prosecution is for illegally selling intoxicating liquors, or keeping a house, denominated a "common nuisance," for the sale of intoxicating liquors, it is admissible to prove the presence of drunken persons in or near the premises of defendant. See Black, Intox. Liq., sec. 497. All the cases referred to, so far as I have examined, are cases where parties were indicted for a common nuisance, — that is, for keeping a house where intoxicating liquors were sold, — and the question was as to the sale, and not as to whether the liquor sold was intoxicating. Here, it seems, the sole question is whether or not the blackberry cordial was an intoxicant. There was no question about its purchase. There is nothing in the bill to show that any of the persons seen about defendant's place of business bought any blackberry cordial from him. For aught we know, these parties may have purchased liquor elsewhere in the town. It can not be presumed that they purchased it at defendant's place, and then presume that it was blackberry cordial, and that that was what made them drunk. I do not believe the testimony was relevant on the issue as to whether the blackberry cordial purchased was an intoxicating liquor, and because the testimony was up a vital issue and calculated to injure appellant I believe the case should be reversed.
[NOTE. — Appellant's motion for rehearing was overruled without a written opinion. — Reporter.]